department of the treasury internal_revenue_service washington d c contact person identification_number telephone number t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date se t eo ra t date date uil index legend l m n o p year a year b date c date d date e date f state g dear ------------------ internal_revenue_code this letter is in response to your ruling_request under sec_501 of the facts in year a l was created under m as an n under the laws of state g l’s purpose as stated in m is education in connection with and the encouragement of creative research work the making of discoveries and inventions in connection with o in year b l was incorporated as a state g nonprofit corporation on date c l adopted on date d the internal_revenue_service issued l a determination_letter amended and restated articles of incorporation that provided that l is organized exclusively for charitable educational and scientific purposes recognizing l as an organization described in sec_501 of the code and as a public charity described in sec_509 and sec_170 under l’s amended and restated code of regulations the bylaws l’s board_of directors the board is self-perpetuating and consists of no more than nine and no fewer than six persons each of whom is elected for a term of no more than three years the bylaws also provide that at all times at least a majority of the members of the board including the chairman must consist of independent directors l’s board adopted a resolution of the board_of directors governing director independence which defines independent directors other committee or committees of the board the board has not established an executive committee however by resolution adopted on date e the board established two standing committees the personnel and compensation committee subsequently known as the human resources and compensation committee the compensation committee and the audit committee applies to all officers members of the board and members of any committee with board- delegated powers compensation committee charter the charter the principal provisions of the charter as amended are the bylaws provide that the board may appoint an executive committee or any l’s board adopted by resolution a conflicts of interest policy that expressly l’s board adopted a resolution amending the human resources and the compensation committee consists of at least three members all of whom must be independent members of the board as defined in the resolution of the board_of directors governing director independence the purpose of the compensation committee is to discharge the board’s responsibilities to ensure the health of human capital of l including compensation of l’s executives the review and assessment of overall l strategies for attracting developing retaining and motivating management and employees and to assure a succession of leadership talent for l the compensation committee may request the services of any employee of l in carrying out its duties and responsibilities to assist the compensation committee in carrying out its duties and responsibilities the compensation committee may hire outside accountants lawyers compensation experts and other advisors collectively consultants provided that the compensation committee determines in advance that the consultants are independent effective date f l proposes to adopt a long-term incentive bonus program the program in order to provide financial incentives for senior managers of l to achieve the specific measurable goals that will continue and advance l’s tax-exempt purposes by maintaining the level of human and capital assets necessary to achieve its strategic agenda the program is intended to provide financial incentives to and rewards for eligible employees who make key contributions to l’s core operations and to the development by p of commercial uses for l’s science and technology discoveries the principal provisions of the program will be employees eligible to participate in the program will be senior management employees of l who have primary responsibility for the success of l’s core operations delivering outstanding science and high value technology and or who are capable of facilitating the flow of technology each fiscal_year from among l’s eligible senior management employees who are not executive officers the executive officers will nominate individuals to be eligible to receive a bonus for that fiscal_year upon satisfactory completion of the requirements for the award of a bonus the executive officers will make their recommendations to the compensation committee which will make its recommendations to the board each fiscal_year from among l’s eligible employees who are executive officers the compensation committee will nominate individuals to be eligible to receive a bonus for that fiscal_year upon satisfactory completion of the requirements for the award of a bonus the compensation committee will make its recommendations to the board_of directors for each fiscal_year cid cid cid as to each participant who is a not an executive officer the executive officers will recommend individual performance objectives to the compensation committee which will establish individual performance objectives for each participant as to each participant who is an executive officer other than the ceo the compensation committee will establish individual performance objectives for each participant and as to the ceo the board will establish the ceo’s individual performance objectives following the conclusion of each fiscal_year cid cid cid as to each participant who is not an executive officer the executive officers will document each participant’s objective performance and assign each participant a performance score reflecting the participant’s level of achievement of the participant’s individual performance objectives based upon the performance score the compensation committee will determine the potential bonus award for each participant for the fiscal_year as to each participant who is an executive officer other than the ceo the compensation committee will document each participant’s objective performance and will assign each participant a performance score reflecting the participant’s level of achievement of the participant’s individual performance objectives based upon the performance score the compensation committee will determine the potential bonus award for each participant for the fiscal_year the board will document the objective performance of the ceo and will assign the ceo a performance score reflecting the ceo’s level of achievement of his her individual performance objectives based on the performance score the board will determine the potential bonus award for the ceo for the fiscal_year the potential bonus award will be based upon a percentage of the participant’s base salary cid the compensation committee and the board will be prohibited from granting a potential bonus award which when added to the participant’s base salary and all other compensation and benefits would exceed an amount that is determined by the board and the compensation committee to be reasonable_compensation l will not actually pay a bonus to any participant unless and until l receives the return of its capital_contribution to p and a return on its capital_contribution to p that is equal to its weighted annual cost of capital upon satisfaction of this objective and a participant’s individual performance objective l will pay a participant a bonus equal to the lesser_of the participant’s share of percent of future p cash distributions to l or the participant’s aggregate potential bonus award the board in its sole discretion may cancel or reduce potential bonus awards at the time of payment if payment of such awards would be in violation of any law would jeopardize l’s ability to meet its obligations under the n would jeopardize l’s ability to carry out its tax-exempt purposes or would otherwise not be in the best interest of l the compensation committee will administer the program and will have the sole authority and discretion to interpret the program and to issue such rules or regulations as it deems appropriate the compensation committee will have the duty and responsibility to maintain records make the requisite calculations and disburse payments under the program the compensation committee’s interpretations determinations rules regulations and calculations will be final and binding on l its employees and its contractors the compensation committee may hire consultants to assist the compensation committee in carrying out its duties and responsibilities under the program provided that the compensation committee determines in advance that any consultants hired are independent the compensation committee may delegate the performance of any ministerial duties and responsibilities to any employee of l to assist the compensation committee in carrying out its duties and responsibilities under the program l proposes to enter into a written_agreement with a compensation consultant relating to the program ruling requested l's adoption and operation of the program is consistent with the requirement that an organization described in sec_501 of the code operate exclusively for one or more exempt purposes and will not jeopardize l’s tax-exempt status under sec_501 applicable law sec_501 of the code describes as exempt from federal_income_tax as provided under sec_501 organizations organized and operated exclusively for various exempt purposes including charitable scientific or educational_purposes and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as operated exclusively for exempt purposes only if it engages primarily in activities which accomplish such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization may be exempt as an organization described in sec_501 of the code if it is organized and operated exclusively for one or more of exempt purposes which include charitable and scientific sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for an exempt_purpose unless it serves a public rather than a private interest thus an organization must establish that it is not organized or operated for the benefit of designated individuals sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and that this term includes the advancement of education or science organization must serve a public rather than a private interest and must be organized and operated in the public interest as described in sec_1_501_c_3_-1 sec_1_501_c_3_-1 of the regulations provides that a scientific revrul_97_21 1997_1_cb_121 addressed several situations where hospitals described in sec_501 of the code provided various types of financial recruitment incentives to physicians to encourage them to work for the hospital the hospital was located in a rural_area or in an economically depressed inner-city area in each of these situations the internal_revenue_service concluded that under the circumstances the provision of these incentives furthered the charitable purposes served by each hospital and was consistent with the requirements for exemption as an organization described in sec_501 rationale under the regulations an organization that is organized and operated exclusively for charitable or scientific or educational_purposes may qualify for exemption under sec_501 of the code the regulations provide that the term charitable is used in sec_501 of the code in its generally accepted legal sense the regulations also provide that the term scientific includes carrying on scientific research in the public interest l proposes to adopt the program in order to provide financial incentives for senior managers to achieve specific measurable goals that will continue and advance l’s tax-exempt purposes by maintaining the level of human and capital assets necessary to achieve its strategic agenda the program is intended to provide financial incentives to and rewards for eligible employees who make key contributions to l’s core operations and to the development by p of commercial uses for l’s science and technology discoveries the program is designed to ensure that these financial incentives constitute reasonable_compensation as a result it is similar to the situations described in revrul_97_21 supra in that the bonus payments under the program will further l’s tax-exempt purposes and will be consistent with the requirements for exemption as an organization described in sec_501 of the code as a result l’s adoption and operation of the program will not adversely affect l’s ability to continue to operate exclusively for one or more tax-exempt purposes under sec_1_501_c_3_-1 of the regulations in addition l’s adoption and operation of the program will not adversely affect its ability to serve a public rather than a private interest under sec_1_501_c_3_-1 therefore l’s adoption and operation of the program will not adversely affect the status of l as an organization described in sec_501 of the code ruling this ruling is directed only to the organization that requested it section this ruling does not address the applicability of any section of the code or this ruling is based on the understanding that there will be no material changes in this letter we are not ruling as to whether the total compensation and benefits l's adoption and operation of the program is consistent with the requirement that an organization described in sec_501 of the code operate exclusively for one or more exempt purposes and will not jeopardize l’s tax-exempt status under sec_501 in the facts upon which it is based regulations to the facts submitted other than with respect to the sections described paid to any eligible_employee including bonus payments under the program is reasonable in addition we are not ruling as to whether l has satisfied any of the conditions of the rebuttable_presumption described in sec_53_4958-6 of the foundation and similar excise_taxes regulations with regard to the program k of the internal_revenue_code provides that it may not be used or cited as precedent name and telephone number are shown in the heading of this letter code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice name and telephone number are shown in the heading of this letter this ruling will be made available for public inspection under sec_6110 of the if you have any questions about this ruling please contact the person whose if you have any questions about this ruling please contact the person whose revenue service we are sending a copy of this letter to your authorized representative in accordance with the powers of attorney currently on file with the internal sincerely lawrence m brauer acting manager exempt_organizations technical group enclosure notice
